NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
               ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    BRANDEN TROUTMAN, Appellant.

                             No. 1 CA-CR 13-0726
                               FILED 4-10-2014


           Appeal from the Superior Court in Maricopa County
                          No. CR 2001-094522
            The Honorable Justin Beresky, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Terry J. Adams
Counsel for Appellant
                          STATE v. TROUTMAN
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Kent E. Cattani delivered the decision of the Court, in
which Judge Margaret H. Downie and Judge Michael J. Brown joined.


C A T T A N I, Judge:

¶1            Branden Troutman appeals the superior court’s order
revoking probation and imposing a seven-year prison sentence.
Troutman’s counsel filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969),
certifying that, after a diligent search of the record, she found no arguable
question of law that was not frivolous. Troutman was given the
opportunity to file a supplemental brief, but did not do so. Counsel asks
this court to search the record for reversible error. See State v. Clark, 196
Ariz. 530, 537, ¶ 30, 2 P.3d 89, 96 (App. 1999). After reviewing the record,
we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Pursuant to a plea agreement, Troutman pleaded guilty in
2002 to one count of attempted sexual conduct with a minor and one
count of attempted molestation of a child, both class 3 felonies and
second-degree dangerous crimes against children. The superior court
sentenced Troutman to 10 years’ imprisonment on the sexual conduct
count, and suspended sentence and imposed lifetime probation on the
molestation count. The conditions of probation required, among other
things, that Troutman not use illegal drugs or controlled substances and
that he abide by his written intensive probation schedule.

¶3             After Troutman’s release from confinement, the court twice
reinstated probation after he violated probation conditions. Thereafter, in
June 2013, Troutman’s probation officer again filed a petition to revoke,
alleging as relevant here that Troutman had used illegal drugs or
controlled substances and that Troutman had failed to follow his intensive
probation schedule. At the violation hearing, the probation officer
testified that Troutman had tested positive for amphetamines twice and,
when confronted with the positive test results, had admitted using
methamphetamine on one occasion and a different controlled substance
on the other. The officer also testified that Troutman had not followed his


                                     2
                         STATE v. TROUTMAN
                          Decision of the Court

agreed-upon intensive probation schedule, failing to go to work as
required the week of April 10, 2013.

¶4           The superior court found that Troutman had violated these
two conditions of probation. The court revoked probation and sentenced
Troutman to a mitigated term of seven years’ imprisonment on the
molestation charge.

¶5            Troutman timely appealed. We have jurisdiction pursuant
to Article 6, Section 9, of the Arizona Constitution and Arizona Revised
Statutes (“A.R.S.”) sections 12-120.21(A)(1), 13-4031, and -4033. 1

                              DISCUSSION

¶6            The record reflects that the superior court afforded
Troutman his rights under the United States and Arizona Constitutions
and our statutes, and that the proceedings were conducted in accordance
with the Arizona Rules of Criminal Procedure. Troutman was present
and represented by counsel at all critical stages of the revocation
proceedings. The court conducted appropriate hearings, and the evidence
presented and summarized above was sufficient to support the court’s
finding that Troutman had violated conditions of probation and of
intensive probation. In light of these violations, the court was authorized
to revoke probation and impose a sentence of imprisonment. See A.R.S. §§
13-901(C), -917(B). Troutman’s sentence falls within the range prescribed
by law, with proper credit given for presentence incarceration.

                             CONCLUSION

¶7          For the reasons stated, we affirm the superior court’s order
revoking probation and imposing a seven-year prison sentence.




1     Absent material revisions after the relevant date, we cite a statute’s
current version.



                                     3
                          STATE v. TROUTMAN
                           Decision of the Court

¶8            After the filing of this decision, defense counsel’s obligations
pertaining to Troutman’s representation in this appeal will end after
informing Troutman of the outcome of this appeal and his future options.
See State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984).
Troutman has 30 days from the date of this decision to proceed, if he
desires, with a pro se motion for reconsideration or petition for review.




                                 :MJT




                                      4